NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             ALEJANDRO ORONA-RODRIGUEZ, Appellant.

                             No. 1 CA-CR 13-0422
                              FILED 4-24-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-109593-001
                The Honorable Daniel G. Martin, Judge

CONVICTIONS AFFIRMED; SENTENCES AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                    STATE v. ORONA-RODRIGUEZ
                        Decision of the Court



                     MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Maurice Portley and Judge Peter B. Swann joined.


J O H N S E N, Judge:

¶1             Alejandro Orona-Rodriguez was convicted of armed
robbery, a Class 2 dangerous felony; aggravated assault, a Class 3
dangerous felony; and theft of means of transportation, a Class 3 felony.
The superior court sentenced him to concurrent terms of imprisonment,
the longest of which was 14 years, with presentence incarceration credit of
454 days. The court also ordered Orona-Rodriguez to "submit to DNA
testing for law enforcement identification purposes and pay the applicable
fee for the cost of that testing."

¶2            Orona-Rodriguez does not dispute his convictions nor the
terms of incarceration the superior court imposed. He argues only that
the court erred by failing to grant him two additional days of presentence
incarceration. The State confesses error, acknowledging that Orona-
Rodriguez is entitled to 456 days of presentence incarceration credit.

¶3           Although not raised in the opening brief, in State v. Reyes,
232 Ariz. 468, 472, ¶ 14, 307 P.3d 35, 39 (App. 2013), this court held that
Arizona Revised Statutes section 13-610 (2014) does not authorize the
superior court to impose a DNA collection fee on a convicted defendant. 1




1       Absent material revision after the date of the alleged offense, we
cite a statute's current version.



                                    2
                   STATE v. ORONA-RODRIGUEZ
                       Decision of the Court

Pursuant to Reyes, which was issued after Orona-Rodriguez was
sentenced, the superior court erred by imposing the collection fee.

¶4           Accordingly, we modify the judgment of conviction to
provide for 456 days of presentence incarceration credit and to omit the
requirement that Orona-Rodriguez pay the cost of DNA testing.
Otherwise, we affirm Orona-Rodriguez's convictions and sentences as
modified.




                                :MJT




                                   3